 



EXHIBIT 10.2
TERMINATION AGREEMENT
     This TERMINATION AGREEMENT is entered into and effective as of June 22,
2007.
RECITALS:
     WHEREAS, the parties hereto are parties to that certain Amended and
Restated Recapitalization Agreement dated as of July 30, 2004 by and between the
Company and Toucan Capital, as amended October 22, 2004, November 10, 2004,
December 27, 2004, January 26, 2005, April 12, 2005, May 13, 2005, June 16,
2005, July 26, 2005, September 7, 2005 and November 14, 2005 (the
“Recapitalization Agreement”).
     WHEREAS, the parties to the Recapitalization Agreement now desire to
terminate the Recapitalization Agreement, subject to the survival of certain
provisions thereof.
AGREEMENTS:
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereto agree as follows:
     1. Each of the Company and Toucan Capital hereby terminate the
Recapitalization Agreement. Each party acknowledges that there shall be no
further obligations under the Recapitalization Agreement following the date
hereof other than (a) rights related to breaches of the Recapitalization
Agreement occurring prior to the date hereof, and (b) the following provisions:
(i) Section 4.4 (Indemnification), (ii) Section 4.5 (Injunctive Relief), and
(iii) Section 4.13 (Miscellaneous).
     2. This Termination may be executed in one or more counterparts, each of
which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this
Termination Agreement as of the date set forth above.

                      Northwest Biotherapeutics, Inc.       Toucan Capital Fund
II, L.P.    
 
                   
By:
          By:        
 
                   
 
       Alton Boynton                Linda F. Powers    
 
            President                Managing Director    
 
                   
 
       Address:                 Address:    
 
                   
 
       Northwest Biotherapeutics, Inc.                Linda F. Powers    
 
       Attention: Alton Boynton                Managing Director    
 
       18701 120th Avenue, NE,                Toucan Capital Corp.    
 
       Suite 101                7600 Wisconsin Ave, 7th Floor    
 
       Bothell, Washington 98011                Bethesda, MD 20814    
 
       Facsimile: 425.608.3009                Facsimile: 240.497.4065    
 
                   E-Mail:lpowers@toucancapital.com    
 
                                Toucan Partners, LLC    
 
                   
 
          By:        
 
                   
 
                   Linda F. Powers    
 
                   Managing Member    
 
                   
 
                   Address:    
 
                   
 
                   Toucan Partners, LLC    
 
                   7600 Wisconsin Avenue    
 
                   Suite 700    
 
                   Bethesda, MD 20814    
 
                   Facsimile: 240.497.4065    
 
                   E-Mail:lpowers@toucancapital.com    

 